Citation Nr: 0118617	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  97-26 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for hepatitis, 
currently rated as 60 percent disabling, on appeal from the 
original grant of benefits.

2.  Entitlement to an effective date, earlier than March 10, 
1992, for the grant of service connection for hepatitis.

(The issue of whether the Board of Veterans' Appeals decision 
in February 1991, which denied service connection for 
residuals of hepatitis, should be revised or reversed on the 
grounds of clear and unmistakable error is the subject of a 
separate decision).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

A Board decision in August 1995 granted service connection 
for hepatitis.  In a rating decision dated in December 1995, 
the Department of Veterans Affairs (VA) regional office (RO) 
assigned an effective date of March 10, 1992 for the grant of 
service connection for hepatitis, evaluated as 60 percent 
disabling.  

In January 1999, the Board remanded the issues of entitlement 
to an increased rating for hepatitis and entitlement to an 
earlier effective date for the grant of service connection to 
the RO for further development.  

In a separate decision at this time, the Board has determined 
that the Board's February 1991 decision, which denied service 
connection for hepatitis did not contain clear and 
unmistakable error.

The issue of an increased rating for hepatitis will be the 
subject of the remand section of this decision. 


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
residuals of hepatitis in a decision dated in February 1991.  
That decision is final.

2.  The veteran's application to reopen his claim for service 
connection for hepatitis was received at the RO on March 10, 
1992.

3.  The Board in a decision in August 1995 granted service 
connection for hepatitis and the RO correctly assigned an 
effective date of March 10, 1992, the date of receipt of the 
veteran's claim.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than March 10, 
1992 for the grant of service connection for hepatitis have 
not been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
concludes that VA's duties have been fulfilled.  

The veteran was notified in the February 1996 statement of 
the case and the June 2000 supplemental statement of the case 
of the evidence required to establish his claim.  During the 
course of his appeal two hearings were conducted and the 
Board remanded the case in January 1999 for development.  It 
appears that all pertinent records have been obtained.  As 
such, the Board finds that the VA has complied with the new 
legislation.

Factual Background.

In a decision issued in February 1991, the Board denied the 
veteran's claim for entitlement to service connection for the 
residuals of hepatitis.  The Board found that residuals of 
hepatitis were not present during service, nor was cirrhosis 
of the liver present within one year following service.  The 
Board's decision is final.  38 U.S.C.A. § 7104 (West 1991).

Received by the RO on March 10, 1992, was the veteran's 
application to reopen his claim for service connection for 
hepatitis.  Submitted in conjunction with his claim were 
military personnel records and copies of service medical 
records, which were previously on file.  Also received 
subsequent to March 1992 were lay statements, hearing 
transcripts, private medical evidence, and VA medical records 
dated from September 1992 to 1998 and copies of records which 
were on file at the time of the February 1991 Board decision.  

In August 1995 the Board reopened the veteran's claim and 
granted service connection for hepatitis.  The Board in part 
determined that the recently received service medical records 
were cumulative.  The Board reopened his claim on the basis 
of a private medical statement.  The RO in November 1995 
assigned an effective date of March 10, 1992.

A hearing was held before the undersigned member of the Board 
sitting at Washington, D. C. in August 1998.  At that time 
the veteran testified that he following the February 1991 
decision his wife died and he was recovering from a liver 
transplant.  He stated that, as a result, he was physically 
and mentally unable to appeal the Board decision to the 
Court.  The veteran during a hearing at the RO in September 
1999 again testified as to the reasons he did not appeal the 
Board decision.

Legal Analysis.

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

The effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400(q) (r).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156 (c) (2000).

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155 (2000).

To summarize, the veteran's claim was denied by the Board in 
February 1991 and, that decision is final.  The Board notes 
the unfortunate circumstances regarding the veteran's 
reported inability to appeal the February 1991 Board decision 
to the Court.  However, the Board's decision must be made in 
accordance with the controlling law and regulations.  In this 
regard, at the time of the August 1995 decision the Board 
determined that the service administrative and medical 
records were cummalitve and not new and material evidence.  
Thus, 38 C.F.R. § 3.156 (c) does not apply.

The effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400(q) (r).  The veteran's claim was 
received on March 10, 1992.  In November 1995 the RO assigned 
an effective date of the March 10, 1992 for the grant of 
service connection for hepatitis.  This is the date of 
receipt of his claim.  The Board concurs with this decision.  
The Board can find no legal basis for entitlement to an 
effective date earlier than March 10, 1992 for the grant of 
service connection for hepatitis.  Accordingly, it is the 
judgment of the Board that the preponderance of the evidence 
is against the veteran's claim.


ORDER

An effective date prior to March 10, 1992, for the grant of 
service connection for hepatitis is denied.

REMAND


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, in the prior remand in January 1999, the 
Board requested that the veteran be given an examination by a 
specialist in liver disorders.  The veteran has stated that 
the VA examination in March 1999 was not performed by a liver 
specialist as requested by the Board and he is not satisfied 
with the examination.  Stegall v. West, 11 Vet. App. 268 
(1998).

Also during the appellate process, the criteria for rating 
liver disorders, to include hepatitis were revised effective 
July 2, 2001.  38 C.F.R. § 4.114, Diagnostic Codes 7311, 
7112, 7343, 7344, 7345.  The RO has not had the opportunity 
to review the veteran's claim in conjunction with the new 
rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation is amended while a case is 
pending, the version most favorable to the veteran will 
apply).  In view of these facts the Board is of the opinion 
that another examination is warranted

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records regarding recent 
treatment not previously submitted.

3.  The veteran should be afforded a VA 
examination by a specialist in liver 
disorders to determine the severity the 
service-connected hepatitis.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  The 
examiner should also be furnished a copy 
of the revised rating criteria for liver 
disorders.  All testing deemed necessary, 
including liver function tests, should be 
completed.  The examiner should obtain 
from the veteran a detailed history of 
gastrointestinal complaints and frequency 
of gastrointestinal symptoms. 

Following the examination, the examiner 
is requested to discuss the presence 
(including degree and frequency) or 
absence of any liver damage, fatigue, 
malaise, vomiting, arthralgia anorexia, 
and right upper quadrant pain, mental 
depression, and gastrointestinal 
disturbance associated with the service-
connected hepatitis.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for hepatitis, to 
include consideration of the revised 
rating criteria.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the revised rating criteria, a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



